FILED
      OPINION ON REHEARING                                               Sep 12 2019, 10:03 am

                                                                              CLERK
                                                                          Indiana Supreme Court
                                                                             Court of Appeals
                                                                               and Tax Court




      ATTORNEYS FOR APPELLANT                                        ATTORNEY FOR APPELLEE
      Daniel H. Pfeifer                                              Robert J. Palmer
      James P. Barth                                                 Mishawaka, Indiana
      Jeffrey J. Stesiak
      South Bend, Indiana


                                                     IN THE
           COURT OF APPEALS OF INDIANA

      Linda Martinez, as the Personal                                September 12, 2019
      Representative of the Estate of                                Court of Appeals Case No.
      Roy Martinez,                                                  18A-CT-2883
      Appellant-Plaintiff,                                           Appeal from the St. Joseph
                                                                     Superior Court
               v.                                                    The Honorable Jenny Pitts Manier,
      Oaklawn Psychiatric Center,                                    Judge
      Inc.,                                                          Trial Court Cause No.
                                                                     71D05-1803-CT-140
      Appellee-Defendant.



      Mathias, Judge.


[1]   Linda Martinez, as the Personal Representative of the Estate of Roy Martinez,

      has filed a petition for rehearing, which we grant for the limited purpose of

      clarifying our July 12, 2019 opinion.




      Court of Appeals of Indiana | Opinion on Rehearing 18A-CT-2883 | September 12, 2019         Page 1 of 2
[2]   In her petition, Martinez claims that there is a genuine issue of material fact

      concerning whether Roy Martinez or Kennedy Kafatia began the physical

      altercation that resulted in Roy’s death. We agree that this fact is disputed,

      however, it is not material to our conclusion that the Estate’s claim falls within

      the scope of the Medical Malpractice Act.


[3]   Subject to this clarification, we affirm our opinion in all other respects.


      Robb, J., and Altice, J., concur.